16-912
     Shi v. Whitaker
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A205 826 082

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 1st day of February, two thousand nineteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10                 Circuit Judges.
11   _____________________________________
12
13   YUMEI SHI,
14            Petitioner,
15
16                     v.                                        16-912
17                                                               NAC
18   MATTHEW G. WHITAKER, ACTING
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Yee Ling Poon; Deborah
24                                     Niedermeyer, Of Counsel, On the
25                                     Brief, Law Office of Yee Ling
26                                     Poon, LLC, New York, NY.
27
28   FOR RESPONDENT:                   Benjamin C. Mizer, Principal
29                                     Deputy Assistant Attorney General;
30                                     Terri J. Scadron, Assistant
      06152016-10
1                                         Director; Wendy Benner-León, Trial
2                                         Attorney, Office of Immigration
3                                         Litigation, United States
4                                         Department of Justice, Washington,
5                                         DC.
6
7            UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11           Petitioner       Yumei   Shi,   a      native    and    citizen   of   the

12   People’s Republic of China, seeks review of a February 29,

13   2016,        BIA   decision   that    affirmed      the   October     16,   2014,

14   decision       of   an   Immigration       Judge    (“IJ”)      denying   asylum,

15   withholding         of   removal,    and       relief   under   the   Convention

16   Against Torture (“CAT”).             In re Yumei Shi, No. A205 826 082

17   (B.I.A. Feb. 29, 2016), aff’g No. A205 826 082 (Immig. Ct.

18   N.Y. City Oct. 16, 2014).            We assume the parties’ familiarity

19   with the underlying facts and procedural history in this case.

20           Under these circumstances, we have reviewed the IJ’s

21   decision as modified by the BIA’s decision, i.e., minus the

22   CAT claim the BIA found waived.                   See Xue Hong Yang v. U.S.

23   Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).                            The

24   applicable standards of review are well established.                           See

25   Jian Hui Shao v. Mukasey, 546 F.3d 138, 157-58 (2d Cir. 2008).


                                                2
     07102018-7
1            Shi   applied   for   asylum       and    withholding     of   removal,

2    asserting a fear of persecution based on the birth of her

3    three children in China and one child in the United States in

4    violation of China’s population control program.                   For largely

5    the same reasons as set forth in Jian Hui Shao v. Mukasey, we

6    find no error in the agency’s determination that Shi failed

7    to satisfy her burden for asylum and withholding of removal.

8    See id. at 158-67; see also Paul v. Gonzales, 444 F.3d 148,

9    156-57 (2d Cir. 2006).           As with the evidence in Jian Hui

10   Shao, the evidence in Shi’s case, including her testimony and

11   supporting       letters,     demonstrates             that   family   planning

12   officials      in   Fujian     Province          use     fines   and   economic

13   incentives to pressure couples to comply with the birth

14   control measures, abortions, and sterilizations required by

15   the policy.      See Jian Hui Shao, 546 F.3d at 159-66, 169.                The

16   agency also reasonably found Shi’s claimed fear of forced

17   sterilization diminished by the fact that she and her husband

18   remained unharmed in China for years after violating the

19   family planning policy.          See Melgar de Torres v. Reno, 191

20   F.3d 307, 313 (2d Cir. 1999) (finding claimed fear of future

21   persecution weakened when similarly situated family members

22   remain unharmed in petitioner’s native country).


                                            3
     07102018-7
1            Because the agency did not err in finding that Shi failed

2    to establish a well-founded fear of persecution, we need not

3    reach the agency’s alternative determination that, even if

4    her fear of persecution in Fujian Province was well-founded,

5    she could safely relocate to Shanghai to avoid harm.         See

6    8 C.F.R. § 1208.13(b)(2)(ii); see also INS v. Bagamasbad, 429

7    U.S. 24, 25 (1976) (“As a general rule courts and agencies

8    are not required to make findings on issues the decision of

9    which is unnecessary to the results they reach.”).

10           For the foregoing reasons, the petition for review is

11   DENIED.

12                                  FOR THE COURT:
13                                  Catherine O’Hagan Wolfe
14                                  Clerk of Court




                                      4
     07102018-7